The opinion of the court was delivered
Per Curiam.
We see not wherein anything more is necessary to be said in this case than what has been so well said by the learned judge below in his opinion on the reserved points in the case. The lien of the mechanic was perfectly given by statute, at the time the defendant was declared a bankrupt, although not entered, and it continued so afterwards by being entered on the records of the court, which was within the prescribed period of six months from the commencement of the building and materials furnished. That there is a saving of liens in the Bankrupt Act is apparent in several sections. Sections 27 and 42 imply this so distinctly as not to permit it to be doubted. See notes to these sections, Bright. Dig. of Bankrupt Law, pp. 39 and 47. This court has decided within a year (Biddle’s Appeal, antea, p. 13*) that a state court can proceed by process to enforce its liens obtained before an adjudication of bankruptcy, and that the remedy is not in the United States courts. We need not enlarge, for the reasons above stated. There being no error in the record, the judgment is
Affirmed.

 See also Kohrer’s Appeal, 12 P. F. Smith 498. — Kep.